DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-18, under Step 2A claims 1-18 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
1. A system comprising: 
after receiving first characteristics of a first animal, generate a first meat weight of the first animal using the estimates in the database; and 
receive a selection of the first animal; 
receive the first characteristics of the first animal;
send the first characteristics and receive the first meat weight; 
receive an allocation of the first meat weight to goods offered by a processor; and 
compose an order based on the allocation; and 
generate an indicia to associate the first animal with the order when the first animal is delivered to the processor; and 
send the order to the processor.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)(B)). This is because the limitations above recite a series of steps by which a user may view and select information for goods (including allocation of meat weight) in order to compose an order and send it to a (meat) processor, the order being identifiable using generated indicia. This represents the performance of a sales activity (e.g., composition of a purchase order), which is a commercial interaction and falls under organizing human activity. 
These limitations are also understood to describe concepts relating to the economy and commerce, such as by reciting agreements in the form of a placed order and/or placing an order based on displayed marketing information. (see MPEP 2106.04(a)(2)(II)(A)). 
Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including system comprising:
a first database including estimates of meat weight associated with characteristics of an animal; 
a server, 
an application that is downloadable onto a mobile device, the application to, when executed, cause the mobile device to perform operations, 
a first presented interface,
a series of second presented interfaces
a series of third presented interfaces.  

Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet, computing networks, or mobile applications). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount 
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
presenting offers
storing and retrieving information in memory
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-6, dependent claims 2-6 recite more complexities descriptive of the abstract idea itself, such as by refining what is required by the abstract idea of claim 1. As such, claims 2-6 are understood to recite at least a similar abstract idea as recited in claim 1. 

Under prong 2 of step 2A, the additional elements of dependent claims 2-6 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. Notably, claims 2-6 do set forth further additional elements for consideration. For example, claim 2 sets forth a menu interface for receiving selections, an allocation interface comprising sliders. Claim 3 recites a scanner, while claims 4-5 refine that the interfaces include graphical representations. 
These elements, however, do not integrate the recited abstract idea into a practical application. Similar to claim 1, this is again because the additional elements of claims 2-6 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea), and also because the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
Lastly, under step 2B, claims 2-6 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 


Regarding claims 7-12, these claims recite a system encompassing substantially similar concepts and elements as recited in claims 1-6 such that similar analysis of the claims would be readily apparent to one of ordinary skill in the art. That is, claims 7-12 recite substantially similar abstract concepts and additional elements, and thus are understood to recite an abstract idea that is not integrated into a practical application under prongs 1-2 of step 2A. Likewise, the additional elements do not provide significantly more under step 2B as discussed above with respect to claims 1-6. As such, claims 7-12 are rejected under at east similar rationale. 

Regarding claims 13-18, these claims recite a method employing substantially similar concepts and elements as recited in claims 1-6 such that similar analysis of the claims would be readily apparent to one of ordinary skill in the art. That is, claims 13-18 recite substantially similar abstract concepts and additional elements, and thus are understood to recite an abstract idea that is not integrated into a practical application under prongs 1-2 of step 2A. Likewise, the additional elements do not provide significantly more under step 2B as discussed above with respect to claims 1-6. As such, claims 13-18 are rejected under at east similar rationale. 

Examiner note: In order to expedite prosecution, a proposed amendment to place the application in condition for allowance has been set forth below following the discussion of relevant art. 



Allowable Subject Matter
Though claims 1-18 are rejected on other grounds, claims 1-18 are allowable over the prior art for the following reasons:
	When considered as a whole, the combination of elements claimed are not taught or rendered obvious over the prior art. The most felicitous prior art of record includes Spoor (US 20200184486 A1),  Garwood (US 20030170357 A1), PTO form 892U (herein, Browns Valley), Garant (US 20140088939 A1), Saunders (US 20040078390), KR 1020150073275 A, Shuler (US 7584136 B2), and Maiocco (US 20200160425 A1). Each of independent claims 1, 7, and 13 recite at least similar features that are discussed with respect to the prior art listed above. The combination of these features is allowable over the prior art. 
	 
Spoor (US 20200184486 A1)
Spoor (US 20200184486 A1) discloses a system for tracking animal protein for consumption that includes a first database including estimates of meat weight associated with characteristics of an animal (see: Spoor: 0044, 0054 (weight), Fig. 3 #306-308), a server to, after receiving first characteristics of a first animal, (see: Spoor: Fig. 17 #1702, Fig. 20 #1702, 0108), and an application that is downloadable onto a mobile device (see: Spoor: 0103, 0115-0116, 0120, Fig. 3 #310-312, Fig. 16). The mobile device acts to receive, via a first presented interface, a selection of the first animal (see: 0006 (QR code scanned), 0034, Fig. 3 #310) and also to receive, via a series of second presented interfaces, the first characteristics of the first animal (see: Fig. 3 #312-314, 0044, Fig. 16, Fig. 19). Notably, Spoor allows a customer to purchase meat/protein based on the characteristics of the animal, however, Spoor is silent as to enabling the user, through the mobile device, to allocate a first meat weight as they see fit. That is, the mobile device does not receive, via a series of third presented interfaces, an allocation of the first meat weight to goods offered by a processor. 
generate a first meat weight of the first animal using the estimates in the database, and generate an indicia to provide to the application and a processor to associate the first animal with the order when the first animal is delivered to the processor. 

Garwood (US 20030170357 A1)	
Garwood (US 20030170357 A1) discloses a system for processing and packaging meat that connects to a buyer device over a network and enables a buyer to place an order specifying parameters, e.g., quantity of meat, cut of meat, fat content, lean meat content, weight, size, etc. (see: 1562, Fig. 351). Notably, the buyer devices may be located at remote locations to enter purchase orders over the Internet (see: 1562, Fig. 354 #1740, 1568). As such, Garwood can be understood to discloses features such as receive…an allocation of the first meat weight to goods offered by a processor and compose an order based on the allocation, though Garwood lacks any express disclosure of a series of third presented interfaces. Garwood also pertains to an animal already located at the production site, rather than one that will be delivered to the processor, i.e. the indicia is not generated when the first animal is delivered to the processor. 
Notably, Garwood discloses a server to generate an indicia to provide to…a processor to associate the first animal with the order when the first animal is delivered to the processor (e.g., 1577, Fig. 358 #17800, 1598). 

Browns Valley
Browns Valley discloses an online meat processor that enables wild game processing in accordance with a customer order. Of important note in Browns Valley is the order form (“cut sheets”() provided for manual order generation. Though broadly disclosing the concept of custom processing wild a first database including estimates of meat weight associated with characteristics of an animal and a server to, after receiving first characteristics of a first animal, generate a first meat weight of the first animal using the estimates in the database. Browns Valley is also silent with respect to the server generating an indicia to provide to the application and a processor to associate the first animal with the order when the first animal is delivered to the processor; and send the order to the processor. 

Garant (US 20140088939 A1)
Garant (US 20140088939 A1) discloses a method for evaluating an animal product that utilizes images of representative samples for a given species (see: 0060, Fig. 4). The method also includes receiving identification and registration information for a specific animal (see: 0089, Fig. 5 #502), which may be stored in a database (see: Fig. 2 #203).  Garant lacks many of the features claimed, such as those discussed above, and does not cure the deficiencies of the other cited art.
Saunders (US 20040078390) discloses a livestock information system which includes gathering information specific to the livestock, storing that information, and utilizing that information for a variety of purposes including (see: 0012, 0017, 0018, Fig. 2-3). Most notably, Saunders uses a meat products code (e.g., barcode) assigned to the livestock that enables retailers and consumers to learn the history of the meat products they purchase (see: 0064). Saunders lacks many of the features claimed, such as those discussed above, and does not cure the deficiencies of the other cited art. 

KR 1020150073275 A
KR 1020150073275 A discloses a livestock shopping mall system that allows customers to connect via a network for the direct purchase utilizing matchmaking services (see: p. 2, p. 4). The system enables grading and pricing based on evaluations (p. 2, p. 5). KR 1020150073275 A lacks many of the features claimed, such as those discussed above, and does not cure the deficiencies of the other cited art.

Shuler (US 7584136 B2)
Shuler (US 7584136 B2) discloses a system for dynamically marketing cattle and includes matching customer demand to producer based on respective profiles (see: abstract, Fig. 4). The demand effectively amounts to a bid, which may be accepted and a contract agreed upon (see: Fig. 5). Shuler lacks many of the features claimed, such as those discussed above, and does not cure the deficiencies of the other cited art.


Maiocco (US 20200160425 A1)
Maiocco (US 20200160425 A1) discloses an interactive method for purchasing agriculture producst (e.g., quarter cow) (see: Fig. 7-10). The filing date of Maiocco is November 15, 2019 with a claim to provisional application 62/768,001 (filed Nov. 15, 2018). The provisional application does not provide sufficient disclosure of the relevant subject matter, and thus the pertinent portions of Maiocco do not qualify as prior art. 


as a whole and hereby asserts that no individual reference cited or otherwise considered through search anticipates the claims as written. Furthermore, the totality of the evidence considered fails render obvious the combination of elements as claimed. This is because even in combination, the available art does not account for each and every limitation. This is also because the evidence at hand fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Examiner Proposed Amendment
	The amendment below is provided in order to overcome all pending rejections noted above, including the rejection under 35 USC 101. As proposed, each of claims 1, 7, and 13 recite a specific set of interfaces, including a third series of interfaces that displays goods offered by a processing (each of which has a corresponding adjustable input) and a graphic representation depicting an amount of available meat weight. The key feature is the interoperability of the adjustable inputs to cause the real-time updating of the graphical representation in accordance with the received input. This interrelation of interface elements is core to the invention and sets forth subject matter at least similar to the interactive interface Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019). 
visual feedback to the user as to how the animal is being utilized in a manner that is easy to understand and intuitive on a limited sized screen (such as a smartphone or other wearable smart device)”. This logic is also similar to that discussed in Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018). 
	As such, if adopted, the proposed amendments would be eligible for patenting under 35 USC 101. Notably, these amendments also address the rejection under 35 USC 112. The amendments are proposed as follows:

1. (Currently Amended) A system comprising: 
a first database configured to store 
a server configured to, after receiving first characteristics of a first animal, generate a first meat weight of the first animal using the estimates in the database; and 
an application that is downloadable onto a mobile device, the application configured to, when executed, cause the mobile device to: 
receive, via a first presented interface, a selection of the first animal; 

send the first characteristics to the server and receive the first meat weight; 
receive, from the server, a third series of interfaces configured to display: 
goods offered by a processor, each good displayed associated with a corresponding adjustable input element; and, 
a graphic representation depicting an amount of available meat weight;
receive, via [[a]] the series of third presented interfaces, an allocation of the first meat weight to at least one of the displayed goods using at least one of the corresponding adjustable input elements[[,]] 
update the graphic representation to depict an updated amount of available meat weight in response to receiving the allocation using the at least one corresponding adjustable input element; and 
compose an order based on the allocation; and 
wherein the sever is to: 
generate an indicia to provide to the application and a processor to associate the first animal with the order when the first animal is delivered to the processor; and 
send the order to the processor.

2. (Currently Amended) The system of claim 1, wherein ,
at least one of the corresponding adjustable interface elements comprises a slider 

3. (Currently Amended) The system of claim 1, including a scanner, located at the processor, to scan the indicia to associate the first animal with the order.

4. The system of claim 1, wherein at least one of the series of second presented interfaces includes a graphic representation associated with the first animal to facilitate selection of cuts of meat of the first animal to be butchered.

5. (Currently Amended) The system of claim 1, wherein at least one of the series of third presented interfacesis further configured to facilitate input to define the allocation of the meat weight to the at least one good 

6. (Currently Amended) The system of claim 1, wherein the graphical representation depicts an allocated meat weight relative to the first meat weight to track available meat weight 

7. (Currently Amended) A system comprising: 
a first database configured to store 
configured to store 
a server configured to, after receiving first characteristics of a first animal, generate a first meat weight of the first animal using the estimates in the database; and 
an application executing on a mobile device configured to: 
receive, via a first presented interface, a selection of the first animal; 
receive, via a series of second presented interfaces, the first characteristics of the first animal; 
send the first characteristics to the server and receive the first meat weight; 
receive, from the server, a third series of interfaces configured to display: 
goods and services offered by a processor, each good or service displayed associated with a corresponding adjustable input element; and,
a graphic representation depicting an amount of available meat weight;
receive, via [[a]] the series of third presented interfaces, an allocation of the first meat weight to at least one of the goods and services displayed at least one of the corresponding adjustable input elements 
update the graphic representation to depict an updated amount of available meat weight in response to receiving the allocation using the at least one corresponding adjustable input element;
compose an order based on the allocation; and 
wherein the server is to: 
generate an indicia to provide to the application and processor to associate the first animal with the order when the first animal is delivered to the processor; and 
send the order to the processor.

8. (Previously Presented) The system of claim 7, wherein the first animal is a deer.

9. (Previously Presented) The system of claim 7, including a scanner, located at the processor, to scan the indicia to associate the first animal with the order.

10. (Previously Presented) The system of claim 7, wherein at least one of the series of second presented interfaces includes a graphic representation associated with the first animal to facilitate selection of cuts of meat of the first animal to be butchered.

11. (Currently Amended) The system of claim 7, wherein at least one of the series of third presented interfaces is further configured at least one 

12. (Currently Amended) The system of claim 7, wherein the graphical representation an allocated meat weight relative to the first meat weight to track available meat weight 

13. (Currently Amended) A method executed on a computing device, the method comprising: 
receiving, via a first interface presented on a screen on the computing device, a selection of a processor, the selection being based on a location entered via the computing device; 
receiving, via a second interface, a selection of an animal; 
receiving, via a series of third interfaces, characteristics of the animal; 
sending the characteristics to a remote server; 

displaying, via a series of fourth interfaces, goods offered by the selected processor and a graphic representation depicting an amount of available meat weight, wherein each good displayed is associated with a corresponding adjustable input element;
receiving, via [[a]] the series of fourth interfaces, an allocation of the estimated meat weight to at least one of the displayed goods using at least one of the corresponding adjustable input elements 
updating the graphic representation to depict an updated amount of available meat weight in response to receiving the allocation using the at least one corresponding adjustable input element;
composing an order based on the allocation; 
in response to sending the order to the remote server, receiving an indicia to associate the order with the animal; and displaying the indicia on a fifth interface to provide into a scanner located at the selected processor.

14. (Previously presented) The method of claim 13, wherein the animal is a deer.

15. (Previously presented) The method of claim 13, wherein at least one of the series of third interfaces includes a graphic representation associated with the animal to facilitate selection of cuts of meat of the first animal to be butchered.

16. (Currently Amended) The system of claim 13, wherein at least one of the series of fourth interfaces is configured to at least one 

17. (Currently Amended) The method of claim 16, wherein the at least one corresponding adjustment input element includes a slider at least one corresponding good 

18. (Currently Amended) The system of claim 13, wherein the graphical representation depicts allocated meat weight relative to the estimated meat weight to track available meat weight 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619